Citation Nr: 0000555	
Decision Date: 01/07/00    Archive Date: 01/11/00

DOCKET NO.  98-14 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES


1.  Entitlement to service connection for degenerative 
arthritis of the cervical and lumbar spine.

2.  Entitlement to service connection for psoriasis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel



INTRODUCTION

The veteran had active service from February 1953 to January 
1955.  His appeal comes before the Board of Veterans' Appeals 
(Board) from a February 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky, which denied the benefits sought on 
appeal. 


FINDINGS OF FACT

1.  There is no competent medical evidence of record relating 
the veteran's degenerative arthritis of the cervical and 
lumbar spine to his period of active service, or any injury 
which occurred therein.

2.  There is no competent medical evidence of record relating 
the veteran's psoriasis to his period of active service, or 
any injury which occurred therein.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for degenerative arthritis of the cervical and lumbar spine 
is not well grounded.  U.S.C.A. § 5107(a) (West 1991).

2.  The veteran's claim of entitlement to service connection 
for psoriasis is not well grounded.  U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that the veteran's service 
medical records were apparently destroyed in the 1973 fire at 
the National Personnel Records Center (NPRC) in St. Louis, 
Missouri.  When service medical records are presumed 
destroyed, the VA has a heightened duty to assist the veteran 
in developing the facts pertinent to his or her claim and is 
obligated to search for alternative forms of medical records.  
See Cuevas v. Principi, 3 Vet. App. 542 (1992).  In this 
case, the VA has met this duty, but all attempts to 
reconstruct the veteran's service medical records have been 
unsuccessful.  While the absence of the veteran's service 
medical records is clearly not helpful to his claim, the lack 
of such records does not preclude the granting of service 
connection.

The veteran claims that he is entitled to service connection 
for degenerative arthritis of the cervical and lumbar spine 
and for psoriasis.  The VA may pay compensation for 
"disability resulting from personal injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty in the active military, naval or air service."  
38 U.S.C.A. § 1110 (West 1991).  However, the threshold 
question that must be answered is whether the veteran has 
presented well-grounded claims for service connection.  

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  In this 
regard, the veteran has "the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C.A. 
§ 5107(a) (West 1991); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  If 
the evidence presented by the veteran fails to meet this 
threshold level of sufficiency, no further legal analysis 
need be made as to the merits of the claim.  See Boeck v. 
Brown, 6 Vet. App. 14, 17 (1993).  

For a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of an in service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in service disease or injury and the 
current disability.  Where the determinative issue involves 
medical causation or diagnosis, competent medical evidence to 
the effect that the claim is plausible is required.  See 
Epps v. Gober, 126 F.3d. 1464 (Fed. Cir. 1997).  
A claimant may also establish a well-grounded claim or 
service connection under the chronicity provision of 38 
C.F.R. § 3.303(b)(1999) which is applicable where the 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period, and that same condition currently exists.  
Such evidence must be medical unless the condition at issue 
is one which, under case law, lay observation is considered 
competent to prove its existence.  If the chronicity 
provision is not applicable, a claim still may be well-
grounded pursuant to the same regulation.  To establish well 
groundedness in this manner, the evidence must show that the 
condition was observed during service or any applicable 
presumption period, that continuity of symptomatology was 
demonstrated thereafter, and there must be competent evidence 
relating the current condition to that symptomatology.  See 
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

As previously discussed the veteran's service medical records 
could not be located.  Thus, there is no evidence that the 
veteran was treated for or diagnosed with degenerative 
arthritis of the cervical and lumbar spine or treated for or 
diagnosed with psoriasis during service.  

Post-service VA treatment records dated April 1996 to October 
1997 show that among other disorders, the veteran was treated 
for and diagnosed with psoriasis in April 1996.  There is no 
indication that the veteran sought treatment for, or was 
diagnosed with degenerative arthritis of the cervical or 
lumbar spine.  

The veteran was afforded a VA examination in July 1997.  The 
veteran gave a history of being status post myocardial 
infarction times two and status post two vessel coronary 
artery bypass graft and three vessel coronary artery bypass 
graft.  The veteran presented with complaints of chest pain 
with all exertion, shortness of breath, fatigue, and low back 
pain with bending.  The veteran indicated that he had a 
history of neck and back pain and that he had been advised 
that he has arthritis.  Physical examination revealed 
psoriatic lesions of the elbows and tenderness to palpation 
over the cervical and lumbar spine.  The paraspinal muscles 
were tight.  X-rays of the lumbar spine revealed mild 
degenerative disc disease at L5-S1 and foraminal narrowing at 
L4 and L5.  Spondylolisthesis of L5 over S1 was also noted.  
X-rays of the cervical spine showed mild degenerative changes 
of the fifth C-spine.  The veteran was diagnosed with (1) 
degenerative arthritis and disc disease of the lumbar spine, 
chronic pain, mild limitation of range of motion;  (2) 
psoriasis, mildly to moderately extensive;  (3) coronary 
artery disease, status post coronary artery bypass grafting, 
New York Heart Classification II and (4) degenerative 
arthritis of the C-spine with mild to moderate limitation of 
range of motion.  The etiology of the veteran's degenerative 
arthritis of the cervical spine, degenerative arthritis and 
disc disease of the lumbar spine, and psoriasis was not 
indicated.  

In his substantive appeal dated in September 1998, the 
veteran maintained that he had been treated for degenerative 
arthritis almost from the day following his discharge from 
service.  He said that he would send in additional medical 
evidence to support his claim.  The veteran did not send any 
additional evidence to the  RO.  

A careful review of the record reveals that there is no 
competent medical evidence to establish a nexus between the 
veteran's degenerative arthritis of the cervical and lumbar 
spine, his current psoriasis disorder and his period of 
active service or any injury the veteran sustained during 
service.  While the veteran has submitted competent medical 
evidence to show that he currently suffers from degenerative 
arthritis of the cervical and lumbar spine and from 
psoriasis, there is no competent medical evidence of record 
demonstrating a relationship between these currently 
diagnosed disorders and his period of active service. 

While the veteran clearly believes that his disorders are 
related to his period of active service, in the absence of 
medical evidence which demonstrates that his currently 
diagnosed disorders are in some way related to service, the 
veteran has not met his initial burden of submitting evidence 
of well-grounded claims.  The veteran, as a lay person, is 
not competent to offer an opinion that requires medical 
expertise, such as the cause or etiology of his degenerative 
arthritis and psoriasis.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Because the veteran has failed to 
prove this essential element of his claims, his claims for 
service connection for degenerative arthritis of the cervical 
and lumbar spine and psoriasis are not well grounded and must 
be denied.  

The veteran failed to meet his initial burden of submitting 
evidence of well-grounded claims for service connection.  
Therefore, the VA is under no duty to assist him in 
developing the facts pertinent to this claim.  See Epps v. 
Gober, 126 F.3d 1464, 1468.  As the Board is not aware of the 
existence of additional evidence that might well-ground his 
claim, a duty to notify does not arise pursuant to 38 
U.S.C.A. § 5103(a)(1991);  McKnight v. Gober, 131 F.3d 1483, 
1484-85 (Fed. Cir. 1997).  That notwithstanding, the Board 
views its discussion as sufficient to inform the veteran of 
the elements necessary to well-ground his claims and to 
explain why his current attempt fails.


ORDER

1.  Entitlement to service connection for degenerative 
arthritis of the cervical and lumbar spine is denied.

2.  Entitlement to service connection for psoriasis is 
denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

